In the Matter of Disciplinary Proceedings Against STUART G. GRADY, Attorney at Law. Case No. 87-0775-D
On March 11, 1988 the referee filed a report recommending that the petition of Stuart G. Grady for the revocation of his license to practice law in Wisconsin by consent, pursuant to SCR 21.10(1), be granted. Attorney Grady was admitted to practice law in Wisconsin in 1953 and practices in Port Washing*376ton. He has not previously been the subject of an attorney disciplinary proceeding.
In his petition Attorney Grady stated he cannot successfully defend against allegations that he neglected client legal matters, in violation of SCR 20.32(1986), misrepresented to a personal representative his withdrawal of estate funds as attorney for the estate, in violation of SCR 20.04(4)(1986), made unauthorized withdrawals of client funds from his trust account and transferred them to his office account for his own use, in violation of SCR 11.05, 20.04(4)(1986) and 20.50(2)(1986), failed to comply with orders of the probate court, in violation of SCR 20.40(1)(1986), failed to turn over files to successor counsel, in violation of SCR 20.50(2)(d)(1986) and failed to respond to inquiries of the Board of Attorneys Professional Responsibility into his conduct, in violation of SCR 22.07.
IT IS ORDERED that the petition for revocation of license by consent is granted and the license of Stuart G. Grady to practice law in Wisconsin is revoked, effective April 18, 1988.
IT IS FURTHER ORDERED that within 60 days of the date of this order Stuart G. Grady pay to the Board of Attorneys Professional Responsibility the costs of this disciplinary proceeding.
IT IS FURTHER ORDERED that Stuart G. Grady comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.